Citation Nr: 1825154	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-18 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a metal fragment in the left eye. 

2.  Entitlement to service connection for right ear hearing loss. 

3.  Entitlement to service connection for a heart disorder. 

4.  Entitlement to service connection for toenail fungus of the right great toe. 

5.  Entitlement to an initial rating in excess of 10 percent for residuals of a left wrist fracture. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to November 1985, and July 1987 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In April 2017, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, the Veteran submitted additional evidence and, as his substantive appeal was received in May 2014, a waiver of Agency of Original Jurisdiction (AOJ) consideration is not necessary. Therefore, the Board may consider such new evidence in the first instance.  38 U.S.C. § 7105(e), as amended (2012); section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  However, subsequent to the hearing, the Veteran's vocational rehabilitation records were received in January 2018.  While he has not waived AOJ consideration of such evidence, as his claims are being remanded, the AOJ will have an opportunity to review all the newly received documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Residuals of a Metal Fragment in the Left Eye

The Veteran contends that he currently has a wandering left eye as a result of an in-service injury. Specifically, he reported that, while in service, he was working on an exhaust system of a vehicle and got a piece of metal rust in his left eye, and has had problems with his left eye since such injury.  The Veteran further indicated that, during his separation examination, he believed that he was tested for nearsightedness and farsightedness, but not in between as technology in 1992 was not able to determine whether an individual had a wandering eye.  Additionally, he described that his left eye wanders on its own and he has midrange blurry vision in such eye.  Furthermore, the Veteran noted that, following his discharge from service, his physicians diagnosed him with a wandering eye, and he was issued a special pair of glasses for it.  Therefore, he claims that service connection for residuals of a metal fragment in the left eye is warranted.

The Veteran's service treatment records (STRs) include an August 1992 Report of Medical History that reveals his report of eye trouble and that he did not have vision in both of his eyes.  In this regard, Veteran indicated that he had rust removed from his eyes.  An April 1989 STR reveals the Veteran's complaint of a particle in his right eye.  Such record further reveals that the Veteran indicated that he had been working on exhaust that morning and a piece of rust fell into his left eye.  Upon examination, the Veteran's left eye vision was 20/25.  The examiner recommended that the Veteran consult with an ophthalmologist.  The next day, it was noted that the Veteran had a history of a right eye corneal abrasion. 

The Veteran's post-service VA treatment records note his complaint of double vision, which occurred mostly every day when he is reading and looking at close objects, and goes away when he closes one of his eyes in April 2016.  Such record further notes an assessment of intermittent alternating exotropia, CI type; hyperopic astigmatism; and presbyopia.  A March 2015 VA treatment record indicates the Veteran's report of intermittent double vision.  Such record further indicates an assessment of hyperopic presbyope and intermittent alternating exotropia.  An August 2014 VA treatment records reveal the Veteran's complaint of blurred vision in his left eye for the previous week and having problems seeing out of his left eye.  

In September 2010, the Veteran underwent a VA examination.  At such time, he reported that, when he went into service, he had no problems with his eyes; however, while in service, he was underneath a vehicle and rust and other debris from the exhaust system came down into his eyes, which resulted in a piece of metal getting stuck in his left eye.  Here, the Veteran indicated that he noticed his vision was blurry for approximately six or seven months following his in-service injury.  He further indicated that he also had a softball hit his left orbital area, which resulted in blurry vision that cleared once the swelling went down.  The Veteran noted that he began wearing glasses in approximately 2003 and would periodically experience kaleidoscopic prismatic colored images primarily in his left visual field. 

The September 2010 VA examiner reported an assessment of history of foreign body in the left eye while in the service without sequelae; contusion injury to the left orbital area without sequelae; and presbyopia.  The examiner found that the Veteran did not have an eye condition that was caused by or a result of his service.  As rationale for the opinion, the examiner noted that the Veteran's eye and visual system were normal for his age, and neither of his eyes had a mark, scar, or residual of the foreign body that occurred while in service. 

However, in light of the newly diagnosed disorder (intermittent alternating exotropia) reported in the Veteran's March 2015 and April 2016 VA treatment records, an addendum opinion regarding the relationship between such disorder and the Veteran's in-service injury is necessary to decide the claim. 

Right Ear Hearing Loss 

The Veteran contended that he has right ear hearing loss as a result of an in-service injury and/or noise exposure.  Specifically, in written correspondences and at the April 2017 Board hearing, he reported that, while in service, he suffered a head injury when he was caught in a racial war. He further reported that, the morning following such incident, he went to the medic as his head was hurting very badly.  Here, the Veteran indicated that he was diagnosed with a perforated eardrum.  He further indicated that he received such diagnosis from the Gorgas Hospital in Panama in approximately 1981/82.  Additionally, the Veteran reported that, while in service, he was exposed to Howitzer fire.  The Veteran noted that he has had right ear hearing loss since his in-service injury, has to turn his head to hear better, and currently uses hearing aids.  In support of the Veteran's claim, at the April 2017 Board hearing, his spouse, P.D., reported that the Veteran had difficulty in hearing since she had known him (since approximately 1997).  As such, he contends that service connection for right ear  hearing loss is warranted.

As an initial matter, the Board observes that the Veteran's DD Form 214 shows that his primary military occupational specialty was Track Vehicle Repairer and Infantryman, reflecting potential noise exposure during service. 

The Veteran's STRs, which include his August 1985 and August 1992 Reports of Medical Examination, reflect that he had normal hearing acuity bilaterally upon evaluation.  The August 1985 examination report shows that the examiner noted that the Veteran had a healed perforation of the left eardrum.  The accompanying August 1985 Report of Medical Examination contains the Veteran's report that he was unsure of whether he ever had, or was currently experiencing, hearing loss.  Here, the examiner indicated that the Veteran had perforated his right ear drum in 1983 and such had healed "OK."  The accompanying August 1992 Report of Medical History contains the Veteran's report of hearing loss and a head injury.  Here, the Veteran further reported that he lost his hearing in his right ear following an attack, which resulted in a perforated ear drum.  Additionally, an April 1983 STR reveals the Veteran's complaint of his right ear being difficult to hear out of.  Such record further reveals the Veteran's report that he had busted his right ear drum in a fight awhile back, but he could not remember the exact date.  Upon examination, the examiner indicated that the Veteran's right ear was tender to the touch, and noted hearing loss.  A June 1982 STR indicates that the Veteran had a perforated right ear drum as a result of an altercation the day prior.  The following day, the Veteran complained of pain and constant popping.  Upon examination, the examiner noted that the Veteran's right ear canal was within normal limits and the right eardrum showed perforation.  Such record further notes an impression of traumatic perforation of the right ear without infection.  An additional June 1982 STR reports that the Veteran's right eardrum perforation was heaving nicely.  An unclearly dated STR reveals the Veteran's complaint of a ringing sensation in both of his ears for the previous twelve hours.  Here, the Veteran reported that the probable cause was from his exposure to loud noise while on a field training exercise.  An assessment of tinnitus was noted.  

The Veteran's post-service treatment records indicate that, in March 2016, he complained of hearing difficulties.  Such record further reveals the Veteran's report of gradual hearing loss for approximately twelve years; that while in service he was exposed to gunfire training and was an infantry gunner; and that he was employed as an automotive technician and used ear protection.  Upon examination, the Veteran was found to have sloping to moderate-severe sensorineural bilateral hearing loss.  Additional records reflect that he was prescribed hearing aids.

In light of the foregoing, the Veteran was afforded a VA examination  in September 2010 in connection with his claim.  At such time, the examiner diagnosed mild to moderately severe  sensorineural bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385, but found that the Veteran's left ear hearing loss only was caused by noise exposure in service.  As rationale for the opinion, the examiner reported that the Veteran's STRs showed that, in 1985, he had normal hearing in the right ear and mild hearing loss at 6000 Hz in the left ear.  The examiner further reported that a hearing test in 1992 showed a significant threshold shift in the left ear with no significant threshold shift in the right ear.  The examiner concluded that there was evidence of decreased hearing in the Veteran's left ear only from 1985 through 1992 with no significant change in his right ear. 

However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Here, such rationale did not consider a line of research conducted by Dr. Sharon G. Kujawa, which establishes the possibility of delayed-onset hearing loss.  Specifically, such indicates, for instance, that "[a]coustic overexposure can cause a permanent loss of auditory nerve fibers without destroying cochlear sensory cells, despite complete recovery of cochlear thresholds (Kujawa and Liberman 2009), as measured by gross neural potentials such as the auditory brainstem response (ABR)." (From the abstract for Furman AC, Kujawa SG, Liberman MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates, J. Neurophysiol.110, 577-586).  Thus, the September 2010 VA examiner's opinion with respect to the Veteran's right ear hearing loss is afforded no probative value.  

Thereafter, the Veteran was afforded a second VA examination in May 2016.  At such time, the examiner found that the Veteran did not have a right ear hearing loss disability for VA purposes.  However, during the April 2017 Board hearing, the Veteran testified that he continued to experience right ear hearing loss, and his right ear hearing acuity had decreased since May 2016.  Consequently, as such suggests that the Veteran may now have a right ear hearing loss disability as defined by VA, a remand is necessary in order to schedule him for a new VA examination to determine if he has a current right ear hearing loss disability, and if so, whether such is related to his in-service injury and/or noise exposure.  

Heart Disorder 

The Veteran seeks service connection for a heart disorder.  Currently, the record fails to reveal a diagnosis referable to such claimed condition.  However,  at the April 2017 Board hearing, the Veteran testified that he received treatment through the Portland, Oregon, VA Medical Center.  Here, he indicated that the physicians at such facility had him wear a heart monitor for 30 days and, during this time, such monitor went off 27 times in 30 days.  He further indicated that he was prescribed two heart medications and took nitrogen once a month to make his heart stop hurting.  Records from such facility on file are only dated through July 2016.  Therefore, a remand is necessary in order to obtain updated VA treatment records.  

Toenail Fungus of the Right Great Toe 

The Veteran contends that his current toenail fungus is related to his military service.  Specifically, in written correspondences and at the April 2017 Board hearing, he alleged that such fungus began while in service when he was in Central America/Panama in approximately 1982/83 as he feet were continuously wet.  The Veteran reported that he complained about experiencing fungus issues, but was not told much as he was leaving the country.  He further contends that he has continued to experience fungus issues since service, which has spread to his other toenails.  Therefore, he claims that service connection for toenail fungus of the right great toe is warranted.

In support of the Veteran's claim, at the April 2017 Board hearing, his spouse, P.D., reported that she had met him in the late 1990s, and that she definitely remembered his toenail fungus, which was pretty bad, as he had been wearing flip-flops and she could see his toes. 

The Veteran's STRs reflect that clinical evaluations conducted in connection with examinations in August 1985 and August 1992 revealed that his lower extremities and skin were normal.  The remainder of the Veteran's STRs are likewise negative for any treatment, complaints, or diagnoses referable to toenail fungus. 

The Veteran's post-service VA treatment records reveal that his active problems included onychomycosis since August 2014.  Additionally, his post-service private treatment records indicate that, in October 2005, an assessment of severe onychomycosis with thickened nails, onycholysis, and pain was noted.  

In the instant case, the Board finds that, in light of the Veteran's VA and private treatment records showing a diagnosis of onychomycosis; lay statements from the Veteran regarding his in-service exposure to a wet environment; and his and his spouse's report of a continuity of toenail fungus symptomatology, a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his toenail fungus of the right great toe. 

Furthermore, while on remand, the Veteran should be given an opportunity to identify any records relevant to his claim that have not been obtained.  In this regard, the Board notes that he reported that he received treatment from a private physician, Dr. T.H., beginning in approximately 1995.   A review of the record reveals that the only treatment records from such private physician are dated from May 2004.  Therefore, after receiving any necessary authorization from the Veteran, the AOJ should obtain all identified treatment records, to include those from the Dr. T.H. since 1995.    

Residuals of a Left Wrist Fracture 

The Veteran was afforded VA examinations in September 2010, December 2013, and May 2016 so as to determine the nature and severity of his left wrist disability.  However, the Board finds that, as the Veteran testified to additional left wrist symptomatology at his April 2017 Board hearing, a remand is necessary in order to afford him a VA examination so as to address the current nature and severity of his left wrist disability.  In this regard, he reported that his left wrist had become weaker as he could feel such giving away when he went to pick up his daughter.  Here, the Veteran's spouse further reported that she did not ask him to carry anything due to the weakness in his left wrist.  Additionally, the Veteran indicated that his left wrist affected his employment as an auto mechanic since he is forced to rely heavily on the right side of his body.  He further indicated that he experienced days during which he could not hold a brake pad/shoes up.  Therefore, as the evidence suggests that the Veteran's left wrist symptomatology may have increased in severity since the May 2016  VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Furthermore, the United States Court of Appeals for Veterans Claims (Court) recently issued two precedential cases that address the adequacy of VA examinations conducted for the purpose of evaluating musculoskeletal disabilities.  Specifically, the Court has held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

Thereafter, the Court addressed 38 C.F.R. § 4.40, which states that a VA examiner must "express an opinion on whether pain could significantly limit functional ability" and the examiner's determination in such regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  In this regard, the Court concluded that, when a VA examiner is asked to provide an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, the examiner must obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The Court further concluded that, if the examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  Additionally, if the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  

Upon a review of the Veteran's VA examinations conducted in September 2010 and December 2013, it does not appear that such conformed to the Court's holdings in Correia and Sharp.  Therefore, in conducting the Veteran's new VA examination on remand, the examiner should address the Court's requirements.  Such examination should include a retrospective medical opinion addressing the range of motion findings in the prior examinations pursuant to Correia.  Furthermore, while the Veteran did not report flare-ups at the May 2016 VA examination, he reported such at the September 2010 and December 2013 VA examination; therefore, the new VA examination should be conducted during a flare-up, if possible.  However, if the examination is not being conducted during a flare-up, the examiner should elicit relevant information as to the Veteran's flare-ups or ask him to describe the additional functional loss, if any, he suffered during flare-ups and then estimate his functional loss due to flare-ups based on all the evidence of record, including the Veteran's lay information, or explain why he or she cannot not do so.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records dated from July 2016 to the present from the Portland, Oregon, VA Medical Center.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Provide the Veteran an opportunity to submit or identify any outstanding private treatment records relevant to the claims on appeal, including records from his private physician, Dr. T.H., from 1995 to the present.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

3.  Return the record to the VA examiner who offered the September 2010 opinion.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the September 2010 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should offer an opinion on the following: 

Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's intermittent alternating exotropia, which was diagnosed in his March 2015 and April 2016 VA treatment records, is related to his military service, to include his documented in-service injury during which he was working on an exhaust system of a vehicle and got a piece of metal rust in his left eye in April 1989?

All opinions expressed by the examiner should be accompanied by a complete rationale. 

4.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed right ear hearing loss.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

(A)  The examiner should indicate whether the Veteran has a diagnosis of right ear hearing loss as defined by VA regulations.

(B)  If so, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such had its onset during service, is otherwise related to his military service, to include his acknowledged in-service injury and noise exposure, or manifested within one year of his service discharge?

The examiner should take into consideration all of the evidence of record, to include the STRs, post-service treatment records, lay statements from the Veteran concerning his in-service injury and noise exposure, to include that (1)  he suffered a head injury when he was caught in a racial war in June 1982; and (2) he was exposed to howitzer fire as an Infantryman, the line of research conducted by Dr. Sharon G. Kujawa (as noted above) regarding delayed onset hearing loss, as well as his post-service symptomatology, accepted medical principles, and objective medical findings. 

All opinions expressed by the examiner should be accompanied by a complete rationale. 

5.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of his onychomycosis.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's onychomycosis is related to his active duty service, to include his service in a wet environment. 

The examiner should take into consideration all of the evidence of record, to include the STRs, post-service treatment records, and lay statements from the Veteran concerning his in-service wet environment, as well as his post-service symptomatology, accepted medical principles, and objective medical findings. 

All opinions expressed must be accompanied by supporting rationale. 

6.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his left wrist disability.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

If possible, such examination should be conducted during a flare-up.

(A) The examiner should identify the current nature and severity of all manifestations of the Veteran's left wrist disability.

(B) The examiner should record the range of motion of the right and left wrists observed on clinical evaluation in terms of degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If there is clinical evidence of pain on motion, or any of the other above-noted symptoms, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

(C) The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's left wrist disability conducted during the course of the appeal in September 2010 and December 2013.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

(D) It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided. 

(E) If the Veteran endorses experiencing flare-ups of his left wrist disability, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  

Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

(F) The examiner should comment upon the functional impairment resulting from the Veteran's left wrist disability.  

All opinions expressed should be accompanied by supporting rationale.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be adjudicated/readjudicated based on the entirety of the evidence, to include the evidence received since the July 2016 supplemental statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




